Holden, J.,
delivered the opinion of the court.
Tliis is a quo warranto suit by tbe Governor, for the state of Mississippi/to oust appellants from tbe offices of mayor and commissioners of tbe municipality of Oxford. From a judgment of tbe circuit judge sustaining tbe Governor, this appeal is prosecuted.
It appears that tbe municipality of Oxford was operating under tbe commission form of government, with tbe appellants as its elected mayor and commissioners. On August 9, 1920, tbe appellee, Gov. Lee M. Russell, issued a proclamation demoting the city of Oxford to. a town, and appointed certain persons, other than tbe appellants, as officers to fill tbe offices of mayor and councilmen under tbe changed form of government, whereupon tbe said mayor and commissioners, appellant here, refused to surrender their offices to tbe appointees of tbe Governor. Thereupon tbe Governor instituted quo warranto proceedings, seeking to oust tbe appellants from office. Tbe petition of tbe Governor alleges that the district attorney and the attorney-general of tbe state, after request, refused to file quo warranto proceedings against the appellants.
Tbe appellants present several grounds for reversal, but it is unnecessary for us to notice but one, which will end tbe case, and that is, that tbe Governor is without poAver to institute tbe suit. Tbe Constitution, Avhich enumerates tbe powers of tbe Governor, does not authorize him to bring this character of proceeding, and be is Avithout poAver to do so unless constitutionally authorized by tbe legislature. Henry Warden, et al. v. State of Mississippi, 87 Miss. 1, 39 So. 856. After tbe decision was rendered in tbe above case tbe legislature enacted section 2372, Code of 1906 (section 4764, Hemingway’s Code), which provides as follows:
“Powers Generally. — In addition to tbe powers conferred and duties imposed on tbe Governor by tbe Constitution and by tbe laws as elsewhere provided, he shall have tbe powers and perform tbe duties following, viz.: . . .
*754“ (n) He may bring- any proper suit affecting the general public interests, in his own name for the state of Mississippi, after first requesting- the proper officer so to do, and his refusal or neglect to do the same.”
Conceding for the present, 'though not deciding, that the statute granting the additional power to the Governor is constitutional, we are to determine, from its language and history, the meaning and' purpose of the legislature.
It will be noted that it provides “he may bring any proper suit affecting the general public interests.” The question arises: ’ Is this suit one which affects the general public interests? We thijik.not. It seems clear to us that the makers of the statute had in mind only such suits as affected the general public interests and welfare of the whole state, as distinguished from .suits affecting local or special public interests. The result of the proceeding here cannot be of statewide interest and effect, unless possibly, remotely so. No benefit or detriment to the public interests generally or wholly of the state are involved. But the outcome affects only the local public interests in and adjacent to the municipality of Oxford; and this is true even though such local public interests affected are common or general within the particular locality. State v. Sayre, 142 Ala. 641, 39 So. 249, 4 Ann. Cas. 656, is analogous in principle. Therefore the statute does not authorize the Governor to institute the proceedings, because the suit does not affect the general public interests of the state. Such suits must be brought by the officers heretofore empowered to do so.
Certainly the statute does not mean that the Governor may bring- any and all of the various kinds of suits which the attorney-gen eral and district attorney are authorized to bring. It is plain that the authority given the Governor under the statute is to go no farther than to empower him, after request, to bring suits of state-wide or general public interest, and not those local or particular in their character as is the case at bar.
*755The judgment of the lower court is reversed, and the cause dismissed.

Reversed a/nd dismissed.